37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Alvin Y. LINDSEY, Plaintiff Appellant,v.Eddie LITTLE, Sergeant;  Otis Chambers, Officer, AnsonCorrectional Center;  B. T. Brooks,Superintendent, Anson CorrectionalCenter, Defendants Appellees.
No. 93-6756.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1993Decided Oct. 12, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-93-367-CRT-BO)
Alvin Y. Lindsey, appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WIDENER and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Alvin Lindsey appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) claim as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  However, because Lindsey's subsequently filed notice of appeal alleges facts that may state a non-frivolous cause of action, we amend the district court's judgment to reflect that this dismissal is without prejudice.  28 U.S.C. Sec. 2106 (1988).


2
Accordingly we affirm the district court's decision as modified.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED AS MODIFIED.